DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESTRICTION

Restriction to one of the following inventions is required under 35 U.S.C. 121: 

I. Claims 1-10, drawn to a method of reading a machine-readable code, classified in G06K7/10763.
II. Claims 11-16,  drawn to an illumination drive circuit, classified in G067/10722.
III. Claims 17-20, drawn  to a method of illumination using a light strobe, classified in G06K7/10851.
The inventions are independent or distinct, each from the other because:
Inventions od Group I, II and III related as process and apparatus.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the inventions as claimed require a different field of search as they are a method of reading a code, the structure of an illumination drive circuit, and a method of illumination that uses a light strobe, and thus, require a different search. 
Furthermore, the inventions do not overlap in scope: the details of group II are not required in group I as evidenced by the claims themselves. Particularly, the nature of group II requires structural findings that are not required of group I and III, thus, group II cannot reasonably be considered the same as group I with a simple addition or variation. Further, group III is drawn to a method of illumination that requires a strobe light, which is not required of groups I and II, thus, group III cannot reasonably be considered the same as groups I and II with a simple addition or variation as such, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
6.    Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction require mentis withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler,443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA1971). See also MPEP § 804.01
  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e )the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887          

/THIEN M LE/Primary Examiner, Art Unit 2887